United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2428
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Ulises Israel Cuadros Navarrete, also   *
known as Ulises Cuadros Navarrete,      * [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: March 22, 2012
                                Filed: April 3, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ulises Israel Cuadros Navarrete pled guilty to aiding and abetting the
distribution of 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, in violation of 18 U.S.C. § 2, and 21 U.S.C.
§ 841(a)(1), (b)(1)(A). The district court1 sentenced him to 72 months in prison and
5 years of supervised release. On appeal, counsel moves to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       Having carefully reviewed the record before us, we reject counsel’s argument
that the sentence is unreasonable: the district court committed no significant
procedural error and imposed a substantively reasonable sentence. See United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (in reviewing sentences,
appellate court first ensures that no significant procedural error occurred, then
considers substantive reasonableness of sentence under abuse-of-discretion standard,
taking into account totality of circumstances; if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness). Further, having reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues
for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-